Judge Roane
pronounced the court’s opinion, as follows :
“ The court affirms the judgment of the superior court on this ground, without noticing any other; — that the declaration is too defective to maintain the action, in this ; that the same does not aver that the money purported by the *499note to be due was not paid to John Ellis, the drawee, but only that it was not paid to the plaintiff.’’
The sentiments of the court were afterwards notified, for information of the parties, that the instructions to the jury, stated in both the bills of exceptions, were correct; but, that the appellant might maintain another action, if he could make put a new and better case.